Exhibit 10.1
 
DRIBBLE OUT AGREEMENT


THIS AGREEMENT (this "Agreement") is dated as of July 24,  2015 by and among One
Horizon Group, Inc., a Delaware corporation (the "Company"), and Mark White with
a residential address at 10 Mila, Champery, Switzerland V8 1874 (the
“Shareholder”).
 
WHEREAS, as the date of this Agreement, the Shareholder owns 5,415,011 shares
(the “Shares”) of common stock of the Company, par value $0.0001 per share (the
“Common Stock”), representing approximately 16.44% of the Company’s issued and
outstanding Common Stock;


WHEREAS, the Shareholder desires to sell the Shares;


WHEREAS, the Shareholder and the Company agree that sales of a large portion of
the Shares could have a negative impact on the market for the Company’s Common
Stock; and


WHEREAS, as a result, the Shareholder and the Company agree that it is in the
best interests of both to maintain an orderly market in the Company’s Common
Stock.


NOW, THEREFORE, in consideration of the covenants and conditions hereinafter
contained, the parties hereto agree as follows:


1. Dribble Out; Term.


(a) The Shareholder hereby agrees with the Company that for a period of
approximately 24 months commencing the date hereof and ending July 31,  2017
(the “Dribble Out Period”), the Shareholder will not offer, sell, transfer,
assign, hypothecate, pledge or grant a security interest in, or otherwise
dispose of, or enter into any transaction through the open market which is
designed to, or might reasonably be expected to, result in the disposition of
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise by the Company or any affiliate of the Company or any
person in privity with the Company or any affiliate of the Company), directly or
indirectly (each, a “Transaction”), other than in compliance with the
restrictions set forth in Section 1(b).


(b) Except to the extent permitted pursuant to Section 1(c), the Shareholder
will not:


(i)  
execute any Transactions during the first 30 minutes or last 30 minutes of any
trading day;



(ii)  
during any trading day enter into any Transaction (or series of Transactions)
that results in a sale of Shares equal to or greater than 10% of total daily
volume of the Company’s Common Stock for that trading day; provided, however,
that if the daily volume, when compared to the previous trading day’s volume,
increases by 35% or more, the Shareholder may sell Shares equal to an additional
5% of that day’s trading volume up to an amount equal to 15% of that day’s daily
trading volume; or

 
(iii)  
enter into a Transaction at a price that is more than 3% above or below the
prevailing market price.

 
(c) Notwithstanding the foregoing, the Company may, at its sole discretion,
waive compliance with the restrictions set forth in Section 1(b); provided,
however, that any such waiver must be made in writing.


(d) The Shareholder shall direct his broker to provide the Company with daily
reports of any sales of the Shares together with a calculation indicating
whether or not such sales are with in the limits imposed by Section
1(b)(ii).  In the event that during any trading day Shareholder sells Shares in
excess of the limits imposed by Section 1(b)(ii), then the amount of the excess
shall reduce the amount of Shares which may be sold in the next trading day by
an amount equal to the excess amount sold; provided, however that if the excess
amount sold exceeds by more than 2% that day’s trading volume limit (e.g.
greater than 12% is sold during a trading day in which the 10% limit is
applicable) then the Shareholder shall direct his broker, within three trading
days, to buy an amount of Common Stock equal to such excess amount sold.


2. Permitted Dispositions. The following dispositions of Shares shall not be
subject to the restrictions on transfer set forth in Section 1:
 
(a) The Shareholder may transfer Shares as long as such transaction is not
through open market transactions;


(b) The Shareholder may transfer Shares to his spouse, or to his siblings,
parents or any natural or adopted children or other descendants or to any
personal trust for the sole benefit of such family members and/or Shareholder;


(c) The Shareholder may transfer Shares on his death to such Shareholder’s
estate, executor, administrator or personal representative or to such
Shareholder’s beneficiaries pursuant to a devise or bequest or by laws of
descent and distribution;


 
1

--------------------------------------------------------------------------------

 
(d) The Shareholder may transfer Shares as a gift or other transfer without
consideration;


(e) The Shareholder may make a bona fide pledge of Shares to a lender; and,


(f) The Shareholder may participate in any transaction in which all holders of
the Common Stock of the Company participate or have the opportunity to
participate pro rata, including, without limitation, a merger, consolidation or
binding share exchange involving the Company, a disposition of the Common Stock
in connection with the exercise of any rights, warrants or other securities
distributed to the Company’s stockholders, or a tender or exchange offer for the
Common Stock,


provided, however, that in the case of any transfer of Shares pursuant to
clauses (b), (d), and (e), the transferor shall, at the request of the Company,
provide evidence (which may include, without limitation, an opinion of counsel
satisfactory in form, scope and substance to the Company in its sole discretion
as the issuer thereof) satisfactory to the Company that the transfer is exempt
from the registration requirements of the Securities Act of 1933, as amended
(the “Securities Act”), and such Shares shall remain subject to this Agreement
and, as a condition of the validity of such disposition, the transferee shall be
required to execute and deliver a counterpart of this Agreement. Thereafter,
such transferee shall be deemed to be the Shareholder for purposes of this
Agreement. The foregoing requirements shall also apply to dispositions made
pursuant to clause (a) but only with regard to a transaction or series of
transactions that involves 10% or more of the Shares.  The Shareholder has
delivered to the Company and the Company has accepted without objection an
opinion of Eaton & Van Winkle LLP (“EVW”), counsel to the Shareholder, that the
Shareholder is not an “affiliate” of the Company (as defined in Rule 405 of the
Securities Act) as of this date; it being understood that should the Shareholder
increase his ownership of Common Stock or become actively engaged in the
business of the Company as a director, officer or otherwise (each, an “Event
Resulting in a Possible Change in Affiliate Status”), his status as an
“affiliate’ may be subject to change. The Company reserves the right to request
an opinion of EVW or other counsel to Shareholder reasonable acceptable to the
Company concerning the “affiliate” status of the Shareholder if it has a
reasonable basis for requesting such an opinion based upon an Event Resulting in
a Possible Change in Affiliate Status.


3. Opinions.  The Company shall accept appropriate opinions from EVW  with
respect to compliance with the provisions of Rule 144 which was promulgated by
the Securities and Exchange Commission pursuant to §4(a)(1) of the Securities
Act of 1933, as amended, of the transfer or sale of the Shares, if such transfer
or sale is permissible under Rule 144.  Furthermore, the Company shall notify
its transfer agent that Eaton & Van Winkle LLP is authorized to issue said
opinion letters and shall not contest an opinion based upon the fact that the
Shareholder is not an affiliate of the Company.  Prior to August 1, 2017. the
Company shall not revoke the authority of Eaton & Van Winkle LLP to issue
opinion letters to its transfer agent with respect to sales or transfers by
Shareholder.   The Company shall not be responsible for the fees of Eaton & Van
Winkle LLP.


4. Ownership. During the Dribble Out Period, except for such Shares as may be
transferred in accordance with Section 1 and 2, the Shareholder shall retain all
rights of ownership in the Shares, including, without limitation, voting rights
and the right to receive any dividends, if any, that may be declared in respect
thereof.


5. Company and Transfer Agent.  The Company is hereby authorized to disclose the
existence of this Agreement to its transfer agent.  The Shareholder shall
deliver a copy of this Agreement to any broker he may engage to sell Shares and
shall obtain the acknowledgement  of such broker of the fact that it has been
directed to abide by the terms hereof with respect to the amount of Shares to be
sold on any day and the timing of such sales.


6. Further Compliance. The Shareholder further agrees that before and after
termination of the Dribble Out Period, the Shareholder will comply with all
securities laws, rules and regulations when purchasing or reselling securities
of the Company, including, without limitation, those prohibiting sales and
purchases of securities while in possession of material nonpublic
information.  The Shareholder agrees to disclose the existence of this Agreement
and the material terms herein in his Schedule 13D/A to be filed with the
Securities and Exchange Commission following execution of this Agreement by the
parties.


7. Cooperation.  The Company shall not take or direct its agents to take any
action or provide any information to any broker engaged by the Shareholder or
the Company’s transfer agent which might impede Shareholder’s ability to sell
the Shares, except such actions or information as are required by applicable law
or regulations or intended to ensure compliance with applicable laws and
regulations.


8. Notices.  All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows:  (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service) or (ii) if delivered by overnight courier (with all charges having been
prepaid), on the business day of such delivery (as evidenced by the receipt of
the overnight courier service of recognized standing).  If any notice, demand,
consent, request, instruction or other communication cannot be delivered because
of a changed address of which no notice was given (in accordance with this
Section), or the refusal to accept same, the notice, demand, consent, request,
instruction or other communication shall be deemed received on the second
business day after the notice is sent (as evidenced by a sworn affidavit of the
sender).  All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses or facsimile numbers as
applicable.


           If to the Company:


One Horizon Group, Inc.
T1-017 Tierney Building
University of Limerick
Limerick, Ireland
Attn:
Direct:
Email:
 
 
2

--------------------------------------------------------------------------------

 
 
with copies (which shall not constitute notice) to:


Hunter Taubman Fischer LLC
1450 Broadway, 26th Floor
New York, NY 10018
Attn: Louis Taubman
Direct: (001) 917-512-0827
Email: LTaubman@htflawyers.com


If to the Shareholder:


Mark White
10 Mila, Champery, Switzerland V8 1874
Direct:
Email: mark@100-river.com


with copies (which shall not constitute notice) to :


Eaton & Van Winkle LLP
3 Park Avenue, 16th floor
New York, NY 10016
Attn: Vincent J. McGill, Esq.
Direct: (212) 561-3604
E-mail: vmcgill@evw.com


9. Entire Agreement.  This Agreement contains the entire understanding and
agreement of the parties relating to the subject matter hereof and supersedes
all prior and/or contemporaneous understandings and agreements of any kind and
nature (whether written or oral) among the parties with respect to such subject
matter, all of which are merged herein.


10. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed in that state, without regard to any of its principles of
conflicts of laws or other laws which would result in the application of the
laws of another jurisdiction.  This Agreement shall be construed and interpreted
without regard to any presumption against the party causing this Agreement to be
drafted.


11. Waiver of Jury Trial.  EACH OF THE PARTIES HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.  EACH OF THE PARTIES UNCONDITIONALLY AND IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
LOCATED IN NEW YORK COUNTY AND THE FEDERAL DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND
EACH OF THE PARTIES HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY OBJECTION
TO VENUE IN NEW YORK COUNTY OR SUCH DISTRICT, AND AGREES THAT SERVICE OF ANY
SUMMONS, COMPLAINT, NOTICE OR OTHER PROCESS RELATING TO SUCH SUIT, ACTION OR
OTHER PROCEEDING MAY BE EFFECTED IN THE MANNER PROVIDED IN SECTION 7.


12. Severability.  The parties agree that if any provision of this Agreement is
held to be invalid, illegal or unenforceable in any jurisdiction, that holding
shall be effective only to the extent of such invalidity, illegally or
unenforceability without invalidating or rendering illegal or unenforceable the
remaining provisions hereof, and any such invalidity, illegally or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  It is the intent of the
parties that this Agreement be fully enforced to the fullest extent permitted by
applicable law.


13. Binding Effect; Assignment.  This Agreement and the rights and obligations
hereunder may not be assigned by any party hereto without the prior written
consent of the other parties hereto.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.


14. Headings.  The section headings contained in this Agreement (including,
without limitation, section headings and headings in the exhibits and schedules)
are inserted for reference purposes only and shall not affect in any way the
meaning, construction or interpretation of this Agreement.  Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate.  References to the singular shall include the plural and vice
versa.


15. Counterparts.  This Agreement may be executed in two or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, and all of which, when taken
together, shall constitute one and the same document.  This Agreement shall
become effective when one or more counterparts, taken together, shall have been
executed and delivered by all of the parties.  In the event that any signature
is delivered by facsimile transmission, such signature shall create a valid
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
were the original thereof.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Dribble Out Agreement as of
the date first written above herein.
 

  One Horizon Group, Inc.          
 
By:
/s/ Brian Collins       Name: Brian Collins       Title: CEO and Chairman      
        /s/ Mark White       Mark White          


 


 
 
4

--------------------------------------------------------------------------------